70 N.Y.2d 742 (1987)
Andrew F. Capoccia et al., Appellants,
v.
Dominick J. Brognano, Respondent.
Court of Appeals of the State of New York.
Decided September 17, 1987.
Appeal from the order of the Appellate Division which *743 affirmed an order of Supreme Court entered October 1, 1986, inter alia, enjoining plaintiffs from filing petitions for attorneys' liens dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that no substantial constitutional question is directly involved.